DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over SATO et al (JP 2009-275173, using machine translation) in view of MIZOGUCHI (JP 2003-277459, using machine translation) and/or SOGABE et al (JP 61-055127, using machine translation).
	Claim 1: SATO discloses (see entire document)  synthetic leather (abstract, [0012]) comprising:
 	a base fabric (abstract, [0082]) [reading on the claimed base fabric], 
a polyurethane resin layer applied over the fabric, which serves as a microporous layer or adhesive layer ([0005], [0015], [0083]) [reading the claimed intermediate layer], and 
a skin layer (abstract, [0006], [0018], [0111]) [reading on the claimed skin layer].
The skin layer, also referred to as paint, comprises a siloxane modified urethane resin in aqueous medium ([0093], claims 1, 2). The siloxane modified urethane is the reaction product of a polyol ([0057]), a polyisocyanate ([0066]), and the siloxane has at least one active hydrogen-containing group and a hydrophilic group, and it reacts with the isocyanate group ([0012], [0019], [0029]) [reading on the claimed skin layer comprising urethane resin and aqueous medium wherein the urethane is a reaction product of 
The skin layer is, advantageously, hydrolysis-, light-, heat-, gas discoloration-, mold-, and olein acid-resistant, and durable ([0010], [0011], [0017]).
The adhesive/intermediate layer is a reactive, solvent-free, aqueous curable, hot-melting, self-curing urethane resin having an isocyanate group ([0016], [0083]-[0086], synthesis examples 4 – 8 in paragraphs [0101]-[0108], claim 7) [reading on the claimed moisture-curable hot-melt urethane resin having an isocyanate group].

SATO’s fails to add a foaming agent to the intermediate urethane layer. However, polyurethane foam is exceedingly well known in the art, such as taught, for example, by MIZOGUCHI and/or SOGABE:

MIZOGUCHI discloses (see entire document)  synthetic leather comprising a polyurethane foam sheet obtained from a urethane prepolymer having an isocyanate group and a foaming agent (abstract), [0014] [as claimed]. 
The isocyanate, foaming agent and polyol are reacted by heating at 110oC for 2 hours ([0045]) [reading on the claimed hot-melt urethane]. Additionally, since MIZOGUCHI’s urethane is made of the claimed reactants, it is expected to also be a hot-melt urethane resin since it has been settled that a material and its properties are inseparable. . In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).
The polyurethane is humidified to produce a cured polyurethane ([0008], [0035])  [reading on the claimed moisture-curable urethane]. The isocyanate is chosen so that it 
The reaction conditions are adjusted so that foaming is not too low or too high, wherein too much of an increase in urea bonds gives a hard texture and thus unsuitable as synthetic leather ([0026]) [ wherein urea reads on the claimed urea foaming agent]. A selection chosen from polyoxyalkylene polyol, ethylene oxide-added silicone oil, organotin-based compounds, and others is also added as the foam stabilizer ([0027], [0031], [0038]).
The polyurethane foam provides flexibility, excellent strength, cold resistance, surface resistance and a texture that is very similar to natural leather and is useful as artificial or synthetic leather and as adhesive tape base material ([0009], [0010], [0013], [0034]).
MIZOGUCHI discloses that the urethane foam sheet is used as an adhesive on a base fabric ([0038]) [reading on the claimed base fabric] and the urethane foam sheet is added a top coat ([0039]) [reading on the claimed skin layer, and making the urethane foam sheet an intermediate layer, as claimed]. MIZOGUCHI discloses that the top coat/skin layer is not particularly limited as long as it is used as a skin resin of synthetic leather, preferably a polyurethane resin ([0039]).
It would have been obvious to one of ordinary skill in the art to have added MIZOGUCHI’s foaming agent in SATO’s moisture-curable hot-melt urethane resin composition or to have replaced SATO’s urethane resin composition with MIZOGUCHI’s urethane foam sheet since both references disclose that said urethane layer is used as an adhesive between a base fabric and a urethane resin skin layer to make a synthetic layer and MIZOGUCHI further discloses that the urethane foam sheet advantageously provides flexibility, excellent strength, cold resistance, surface resistance and a texture that is very similar to natural leather and is useful as artificial or synthetic  leather and adhesive tape base material.

SOGABE discloses (see entire document) a polyurethane foamed sheet obtained from a urethane prepolymer having an isocyanate group and a foaming agent [as claimed]. The resin is heat cured [as claimed] (abstract, claim 1, page 2 of the specification). 
The foaming agent comprises dinitrosopentamethylenetetramine (DNPT) and urea (page 2 of the specification; example 1) [as claimed].
The polyurethane foamed sheet can be used as an intermediate layer in between two base layers (first paragraph of page 3) [as claimed].
	SOGABE discloses that foaming agents in general have several disadvantages such as the foamed sheet not being uniform because of the foaming release being too fast, too bubbly, etc. (paragraphs under “Prior Art” on first page of the specification). The manufacturing of the inventive polyurethane foamed sheet due to the use of the disclosed organic foaming agent requires low energy, low cost, no inconvenience and no discoloration occurs (page 2, 4th paragraph from the bottom; page 4 under “Effect of the Invention”).
It would have been obvious to one of ordinary skill in the art to have added SOGABE’s foaming agents in SATO’s urethane resin intermediate layer since SOGABE discloses that adding foaming agents to an intermediate polyurethane layer results in inexpensive and stable polyurethane foamed sheet that can be used as intermediate layers between two base layers.

Claim 2: It would have been obvious to one of ordinary skill in the art to have used SOGABE’s dinitrosopentamethylenetetramine (DNPT) and urea as the foaming agents in SATO’s intermediate urethane resin layer since SOGABE discloses that adding foaming agents to an intermediate polyurethane layer results in inexpensive and stable polyurethane foamed sheet that can be used as intermediate layers between two base layers and further discloses that DNPT and urea, specifically, are superior foaming agents in that they requires low energy, low cost, no inconvenience and no discoloration occurs while other foaming agents have several disadvantages such as the foamed sheet not being uniform because of the foaming release being too fast, too bubbly, etc.
Claims 3 and 5: SATO discloses that the urethane resin of the skin layer is anionic ([0027]) [as claimed]. The acid value of the urethane resin ranges from 5 to 40 mgKOH/g ([0025]) [wherein the rejection applies to the overlapping range of the claimed 20 or less].
Claim 4: SATO discloses that the silicone has a number average molecular weight of 2,000 – 500,000 ([0014], [0022], claim 3) [fully encompassing the claimed 4,000 or more], and provides examples, such as in paragraphs [0045] and [0052] (see structures in original document) that read on a MW of 4,000 or more.

Claims 1 and 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over MIZOGUCHI (JP 2003-277459, using machine translation) in view of SATO et al (JP 2009-275173, using machine translation).
SATO’s and MIZOGUCHI’s disclosures are discussed above and are incorporated herein by reference.
MIZOGUCHI discloses that any urethane skin layer can be used but is silent regarding explicitly the claimed layer comprising silicone.
However, it would have been obvious to one of ordinary skill in the art to have replaced MIZOGUCHI’s skin layer with SATO’s skin layer since MIZOGUCHI discloses that any urethane skin layer can be used, thus showing to have no preferred embodiment for any urethane skin layer, and SATO discloses that the skin layer of his invention is advantageously hydrolysis-, light-, heat-, gas discoloration-, mold-, and olein acid- resistant, and durable, wherein both references disclose a synthetic leather comprising a base fabric, a urethane resin intermediate layer and a urethane skin layer.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over MIZOGUCHI (JP 2003-277459, using machine translation) in view of SATO et al (JP 2009-275173, using machine translation) and further in view of SOGABE et al (JP 61-055127, using machine translation).
SATO’s, MIZOGUCHI’s and SOGABE’s disclosures are discussed above and are incorporated herein by reference.
MIZOGUCHI discloses various foaming agents but fails to teach the claimed foaming agents. 
However, it would have been obvious to one of ordinary skill in the art to have replaced MIZOGUCHI’s foaming agents with SOGABE’s dinitrosopentamethylenetetramine (DNPT) and urea as the foaming agents since SOGABE discloses that DNPT and urea are superior foaming agents in that they requires low energy, low cost, no inconvenience and no discoloration occurs while other foaming agents have several disadvantages such as the foamed sheet not being uniform because of the foaming release being too fast, too bubbly, etc.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 - 7 of U.S. Patent No. 10,947,336 in view of SATO et al (JP 2009-275173, using machine translation).
	While both inventions recite a synthetic leather comprising a base fabric, a hot-melt foamed urethane intermediate layer and a water-based urethane skin layer, the present claims further recite that the urethane skin layer comprises silicone. However, SATO discloses a synthetic leather comprising a base fabric, a hot-melt foamed urethane intermediate layer and a water-based urethane skin layer wherein the urethane in the skin layer is made with silicone which advantageously makes the urethane skin layer hydrolysis-, light-, heat-, gas discoloration-, mold-, and olein acid-resistant, and durable ([0010], [0011], [0017]). In light of such disclosed advantages, it would have been obvious to one of ordinary skill in the art to have made ‘336’s polyurethane skin layer with a urethane resin comprising silicone as taught by SATO.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765